       Case 1:20-cv-00375-MV-KRS Document 15 Filed 03/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MANUEL SOTO,

               Plaintiff,

vs.                                                   No. CV 20-00375 MV/KRS


METROPOLITAN DETENTION CENTER,
et al.,

               Defendants.

                       ORDER GRANTING LEAVE TO PROCEED
                           PURSUANT TO 28 U.S.C. § 1915(b),
                      AND TO MAKE PAYMENTS OR SHOW CAUSE

       This matter is before the Court on the Application to Procced in District Court Without

Prepaying Fees or Costs filed by Plaintiff Manuel Soto. (Doc. 6). Based on analysis of his

application and the inmate account statement, the Court grants Plaintiff leave to proceed under 28

U.S.C. § 1915(a) and (b). Because the Court grants the application, the filing fee for this civil

rights complaint is $350.00. Pursuant to § 1915(b)(1), Plaintiff is required to make installment

payments until the full amount of the filing fee is paid.

       Plaintiff’s inmate account statement shows total deposits over the two-month period

preceding filing in the amount of $ 338.75 for an average monthly deposit of $169.37. (Doc. 6 at

3). Analyzing Plaintiff’s inmate account statement (Doc. 6 at 3) under § 1915(b)(1), the Court

finds that Plaintiff owes an initial partial payment of $33.87 (20% of $169.37). If Plaintiff fails to

make a payment by the designated deadline or show cause why such payment should be excused,

the civil rights complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Application to Procced in District Court Without

Prepaying Fees or Costs filed by Plaintiff Manuel Soto. (Doc. 6) is GRANTED;

                                                  1
       Case 1:20-cv-00375-MV-KRS Document 15 Filed 03/25/21 Page 2 of 2




       IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, Plaintiff

send to the Clerk an initial partial payment of $33.87 or show cause why payment should be

excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two copies

of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this Order

to the check in the $33.87 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $33.87 initial partial fee, Plaintiff

make monthly payments of twenty per cent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.




                                      _____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
